Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-6, 8-9, 19-20 and 25-26 are pending.  Claims 1-2, 5-6, 19-20 and 25-26 are the subject of this FINAL Office Action.  Claims 3-4 and 8-9 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	
Claim Interpretations
	As to “[a] biological system for detecting a tampering activity of an object” in the preamble of claim 1, this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  Thus, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  Specifically, the body of the claim does not require any particular “object” that requires “anti-tampering.”  Thus, claim 1 broadly encompasses any “medium” containing “biological member” comprising any “biological material.”
	Similarly, claim 19 states the intended use of “[a] system for detecting a 
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“engineered to change a state when exposed to one or more stimuli and is engineered such that the change of the state is detectable” (claim 1);
“configured to be formed on a portion of the object in which the RNA strand is not exposed to the one or more stimuli unless tampering activity of the object occurs” (claim 5);
“engineered to change a state when exposed to one or more stimuli and is engineered such that the change of the state is detectable” (claim 19);
“configured to be formed on the object as a coating that is configured to cover a portion of the object that will be affected if the object is disassembled” (claim 20);
“configured to be formed on a portion of the object in which the RNA strand is not exposed to one or more of the one or more stimuli unless tampering activity of that portion of the object occurs” (claim 20); and
“configured to be disposed in a portion of the object in which the live or hibernating organism is not exposed to one or more of the one or more stimuli unless tampering activity of that portion of the object occurs” (claim 20).
	Biological material that is “[c]apable of being barcoded” in claim 19 encompasses 
	Biological material that is “engineered to change its state when exposed to one or more stimuli” broadly encompasses any change in state (e.g. length, size, temperature, chemical composition, visual color, etc.) from any stimulus (e.g. heating, cooling, PCR, chemical composition, irradiation, pH change, etc.).
	Thus, claims 1 and 19 broadly encompass any “medium” containing “biological member” comprising any “biological material” for any purpose.  This is consistent with the specification which is generically directed to the idea of placing a “medium” containing “biological member” comprising any “biological material” on any objects for tamper detection, but fails to disclose any particular embodiments.
	Claim 5 contains a conditional clause such that if the condition is not present then the result need not occur.  
	Claim 20 contains a conditional clause such that if the condition is not present then the result need not occur.  
	As to “barcodes” in claim 6, this encompasses any sequence because neither the specification nor the claims disclose any specific barcode design requirements.
	As should be clear by the explanation above and the rejections below, the instant claims are too broad and generic to be allowable over the prior art because they are indistinguishable from the prior art.  Furthermore, the specification fails to provide any specific examples that the Office could examine for allowability.  Thus, the Office cannot find allowable subject matter in the specification for RNA-based anti-tampering systems.
	As to the medium, a liquid or fluid is perfectly capable of “hold[ing] [a] biological 
	Finally, as to biological material capable of being barcoded, in fact Applicants admit that all biological material can be barcoded because “biological material” broadly encompasses any biological material.
	Once again, there is no definition of “barcodes” in the specification or claims that requires any particular sequence; thus, the “barcoded variable domains” encompass any sequence.  In fact, as commonly understood by skilled anti-tamper artisans, “DNA authentication technologies are gaining traction in various industries because of DNA's scalability as well as its ability to hide in plain site; DNA can be embedded in materials without disclosing the exact DNA sequence.  Like barcodes in the super market or unique fingerprints, DNA sequences are data codes that can be customized for a unique authentication signature (US 20200071774, para. 0010).
	Simply put, the claims are too generic, and the actual invention is obvious.  The claims completely fail to disclose what Applicants regard as their invention as shown in Figure 2.  Even if the claims better reflected Figure 2, yet the only difference between Figure 2 and the prior art cited below is a specific barcode sequence, which were incredibly familiar in the art to allow tracking of samples; or fixed and variable domains with sequences at specified intervals to identify tampering or alteration of the storage medium (WO 2019/040871, claim 24).  

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 19-20 and 25-26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CONNOLY (US 2004/0166520).
	As to claims 1-2, 5, 19-20 and 25-26, CONNOLY teaches medium containing RNA taggant and RNAse H (para. 0064 and Figs. 2-3) for tamper resistance detection of object such as clothing, boxes, etc. by releasing RNA taggant when label or seal is broken (Fig. 4 and para. 0065).  This is the same embodiment described in the specification for RNA as elected (pgs. 5 & 8-9).  In fact, this is the only embodiment described in the specification for RNA.  Furthermore, figure 4F of CONNOLY specifically “shows a tamper-evident label containing an RNA taggant which degrades when the package is opened” (para. 0017; see also para. 0078).  Thus, CONNOLY clearly discloses the same tamper detection scheme as disclosed here by Applicants in the specification.
	As to claim 6, the RNA taggant of CONNOLY includes a barcode label because the taggant is designed to tag (i.e. barcode) a product for tamper detection.
	Previous Response to Arguments
	The Office is not persuaded of error because the “fixed” and “variable” domains are structurally indistinguishable from the tagged RNA of CONNOLY.  The tag of CONNOLY meets the generic structure of a “barcode” or “variable domain” as claimed.  Furthermore, “domains” are abstract segments/portions on the RNA and fail to distinguish the structure of the CONNOLY tags.  The “domains” can be divided any way 
	As to claims 25-26, it is well known that RNA is capable of being detected by reverse transcription PCR (RT-PCR).  Please note, “RTPCR” in claims 25-26 is not commonly understand by the ordinarily skilled artisan as PCR.  It seems Applicants intended reverse transcription PCR (RT-PCR).
	Response to Arguments
	The Office is not persuaded of error because the following new italicized phrase is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)): “least three fixed domains fixed in positions and distances separating the at least three fixed domains to track degradation of nucleic acid.”  Furthermore, neither the claims nor the specification clearly link any specific “positions and distances separating the at least three fixed domains” to the function of “to track degradation of nucleic acid.”  In other words, this intended use of the “fixed domains” fails to further define the structural features of the “fixed domains.”  As previously explained numerous times in previous Office Actions, the “fixed” and “variable” domains are structurally indistinguishable from the tagged RNA of CONNOLY.  The tag of CONNOLY meets the generic structure of a “barcode” or “variable domain” as claimed.  Furthermore, “domains” are abstract segments/portions on the RNA and fail to distinguish the structure of the CONNOLY tags.  The “domains” can be divided any way with any sequence as generically claimed.  Thus, the claims are indistinguishable from 
	Applicants have been encouraged numerous times in previous Office Actions to provide specific structural features of the “fixed domains” that are distinguishable from the prior art.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 5-6, 19-20 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	The metes and bounds of the claimed RNA strand are unclear.  Specifically, independent claims 1 and 19 state “the biological material includes a ribonucleic acid (RNA) strand including at least three fixed domains fixed in positions and distances separating the at least three fixed domains to track degradation of nucleic acid.”  The italicized portion is a functional limitations (or intended use) that fails to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  Neither the claims nor the specification clearly link any specific “positions and positions and distances separating . . . to track degradation of nucleic acid.”  Like the claims, the specification is silent as to actual design parameters.  The specification vaguely speculates that
	In simplest implementations, embodiments involve designing and manufacturing a strand of ribonucleic acid (RNA) with a known sequence. Within the strand of RNA there is at a minimum three (3) fixed domains and any number of variable domains. . . .  The function of the (minimum) three (3) fixed domains within the RNA strand would be used to track degradation of the nucleic acid. Degradation of RNA occurs stochastically. This means that longer strands of nucleic acid are much more likely to be degraded than smaller strands (more sites which can be attacked). As the technique used to determine whether or not the RNA molecule is degraded, which typically involves reverse transcription followed by polymerase chain reaction (RTPCR), functions by duplicating a section of a nucleic acid in between two fixed regions. Therefore, placement of the three (3) fixed domains will be done in such a way so that two (2) fixed domains are close together and the third fixed domain is some distance away. Placing the domains in this manner ensures that there is a duplication region of shorter length (smaller strand), which will be more robust to degradation, and a longer region which will be much less robust to degradation. By comparing the differences in the quality of the two lengths of the strand which are easily detectable using RTPCR, one can derive the degradation state of the RNA and infer as to whether the compartment was opened.
	The fixed domains may be fixed in both relative positions such as in (x, y) coordinates and distances separating the three domains, and length in addition to having a known sequence that can vary by application as a form of barcoding

(paras. 0050-51; emphasis added).  Yet, the specification nowhere explains what “close together” and “some distance away” encompass (“Therefore, placement of the three (3) so that two (2) fixed domains are close together and the third fixed domain is some distance away.”).  These are terms of degree with no boundaries.  Furthermore, the specification never explains what sequence(s) would work for the purpose of “to track degradation of nucleic acid.”  In other words, this intended use functional language of the “fixed domains” fails to clearly define the metes and bounds of the structural features of the “fixed domains” such that a skilled artisan would understand the “three fixed domains fixed in positions and distances separating the at least three fixed domains to track degradation of nucleic acid” which the inventor or a joint inventor regards as the invention.

Prior Art
The following prior art is pertinent to nucleic acid-based anti-tampers: US9243283; US20070048761; Pakendorf, Combinatorial DNA barcoding for security applications Thesis submitted for the degree of Master of Philosophy at the University of Leicester, 2015; US9919512; US20060121181; US20060286569; US20120135413; US20150141264; WO2016114808; WO2019140101.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/AARON A PRIEST/Primary Examiner, Art Unit 1637